DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARY ANN REINA,
                             Appellant,

                                    v.

           LIBERTY MUTUAL FIRE INSURANCE COMPANY,
                           Appellee.

                              No. 4D16-2392

                         [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2013-CA-
012804-XXXX-MB.

  Eric H. Luckman of Eric H. Luckman, P.A., Delray Beach, for appellant.

  James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, JJ., and BUCHANAN, LAURIE E., Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.